The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on March 29, 2022 has been entered.
	Applicant’s Information Disclosure Statement filed March 29, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08b, the Examiner has considered the cited references.
Claims 27-35 and 39 remain pending and under examination. 
Claim 27 is amended. 
Claims 36-38 are cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
For clarity of the record, Applicant is reminded that instant claims 27-35 and 39 are entitled to the benefit of the effective filing date of the earlier-filed U.S. Provisional Patent Application No. 62/724,805, filed August 30, 2018, as previously stated at p.3 of the July 8, 2021 non-final Office Action.
Applicant amends claim 27 to now recite “[a] method for treating chronic obstructive pulmonary disease in a patient” via specifically selecting a patient having chronic obstructive pulmonary disease (COPD) and peak inspiratory flow rate (PIFR) of < about 60 L/min and percent predicted force expiratory volume in one second (% predicted FEV1) of < about 50%, and administering to this selected patient a pharmaceutical composition comprising about 175 g revefenacin (or pharmaceutically acceptable salt thereof) in 3 mL aqueous solution once daily via nebulizer (claim 27). Dependent claims 28-30 further limit the PIFR and/or % predicted FEV1 of the selected patient, and dependent claims 31-35 further limit the composition to require additional excipients and/or properties (e.g., pH). Dependent claim 39 specifies that the administration is performed via jet nebulizer. Revefenacin was a known long-acting muscarinic antagonist bronchodilator effective for the treatment of COPD (Specification, p.6, l.27-29; Gerhart et al., U.S. Patent Application Publication No. 2016/0166506 A1, p.1, para.[0006], p.6, para.[0047], of record).
The closest prior art of record is Mahler et al. (“Comparison of Dry Powder versus Nebulized Beta-Agonist in Patients with COPD Who Have Suboptimal Peak Inspiratory Flow Rate”, Journal of Aerosol Medicine and Pulmonary Drug Delivery, 2014; 27(2):103-109, already of record). Mahler et al. teaches an experimental study designed to determine “whether using a threshold of PIFRresist of <60 L/min against a specific DPI [dry powder inhaler] is a useful criterion for when to use a nebulizer to deliver bronchodilator medications”, as DPI delivery may not achieve clinical benefit in patients unable to inhale a dry powder bronchodilator due to low PIFR (col.1, para.1, p.103; col.1, para.3, p.108). Mahler et al. teaches the selection of 20 COPD patients with PIFR of < 60 L/min (53.3 + 5.0 L/min) to determine if lung function measured at 2 hr post-dose would be greater with a -agonist bronchodilator delivered by nebulization than with inhalation from a DPI (col.1, para.2-3, p.104). Although not specifically selected on the basis, the 20 COPD subjected also exhibited a % predicted FEV1 of 35 + 11 (Table 2, p.106). Mahler et al. reported that at peak effect (2 hr post-dose), volume responses as measured by forced vital capacity (FVC) and inspiratory capacity (IC) were significantly higher with nebulized arformoterol solution, as compared to salmeterol dry powder, with no significant change in FEV1 (abstract; Table 3, p.106). Mahler et al. concludes that “[b]ronchodilator therapy via nebulization should be considered in patients with COPD who have a suboptimal PIFRresist against a particular DPI” of <60 L/min (abstract). Mahler et al. did not specifically study the effects of long-acting muscarinic antagonist (LAMA) bronchodilator therapy in this population. 
Applicant’s working example of the as-filed specification presents an experimental study of LAMA bronchodilator therapy administered via nebulizer or DPI to COPD subjects with PIFR of <60 L/min (Ex.1, p.13, l.13-31). Applicant teaches that the 28 days study compared the effects of once-daily LAMA revefenacin (175 g in 3 mL of an isotonic, sterile aqueous solution containing sodium chloride, citric acid, sodium citrate, and water for injection at pH 5.0) delivered via nebulizer, as compared to once-daily LAMA tiotropium (18 g/day) via DPI, on lung function in these COPD patients with low PIFR (<60 L/min) after the 28 day administration period (Ex.1, p.13, l.13-30). Applicant observed that “there were trends favoring revefenacin administered using a nebulizer over tiotropium administered using a [DPI] for trough FEV1 and FVC, but such trends did not meet statistical significance nor clinical relevance” (Ex.1, p.15, l.4-7; Table 2, p.15; Tables 3-4, p.16). However, Applicant observed that “in subjects with more severe airflow limitation (FEV1 <50% predicted), there were statistically significant and clinically relevant greater improvements in both trough FEV1 and FVC for revefenacin administered using a nebulizer compared to tiotropium administered using a [DPI]”, though “[n]o differences in trough IC were noted” (Ex.1, p.15, l.7-11; Table 2, p.15; Table 3-4, p.16).
Applicant’s working example demonstrates that a comparison of LAMA bronchodilator therapy administered via DPI to LAMA bronchodilator therapy administered via nebulizer in COPD patients with suboptimal PIFR of <60 L/min does not provide statistically significant changes in lung function as measured by FEV1, FVC and IC, but a specific subpopulation of COPD patients with suboptimal PIFR of <60 L/min and % predicted FEV1 of <50% did show statistically significant changes in lung function as determined by measures of obstruction (FEV1 and FVC) relevant to severity of COPD. Accordingly, Applicant’s working example demonstrates that following the suggestion of Mahler’s publication – i.e., selecting COPD patients with suboptimal PIFR of <60 L/min for nebulized bronchodilator therapy – would not yield these therapeutically beneficial and statistically significant effects on lung function as measured by FEV1 and FVC when administered LAMA bronchodilator therapy, as shown by Applicant’s working example. Rather, Applicant demonstrates that it is the specific coupling of suboptimal PIFR of <60 L/min with % predicted FEV1 of <50% that yields these therapeutically beneficial and statistically significant effects on lung function as measured by FEV1 and FVC. Note that the working example properly compares the effects of LAMA bronchodilator therapy administered via nebulizer versus LAMA bronchodilator therapy administered via DPI, thereby comparing bronchodilators of like mechanism to determine the effect of administration route (nebulizer or DPI) on lung function in these specific COPD populations.
It is reiterated that Mahler’s teachings, taken as a whole, specifically suggest the use of nebulized bronchodilator therapy versus DPI in COPD subjects with suboptimal PIFR <60 L/min, and makes no specific suggestions about particularly selecting COPD subjects for nebulized bronchodilator therapy that exhibit both suboptimal PIFR of <60 L/min and % predicted FEV1 of <50%. However, even if Mahler’s teachings were interpreted as suggesting this population with PIFR <60 L/min and % predicted FEV1 of <50% (because the study subjects used therein exhibited % predicted FEV1 of 35 + 11; Table 3, p.106), then at best the ordinarily skilled artisan would have reasonably expected that nebulized bronchodilator therapy would have yielded significant changes in FVC and IC, but not FEV1. Applicant, on the other hand, has demonstrated an unexpected difference in that the administration of nebulized LAMA revefenacin bronchodilator therapy did, in fact, yield a significant change in FEV1 in the claimed population of COPD subjects. For these reasons, Applicant’s claimed method is understood to patentably distinguish over this closest prior art of record.                                                                                                                                                                                                        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 27-35 and 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 5, 2022